Motion, insofar as it seeks reargument, denied, and insofar as it seeks to amend the remittitur, granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Judgment affirmed. Upon this appeal there was presented and necessarily passed upon the following question: whether defendant had been deprived of liberty without due process of law and whether there had been an abridgment of defendant’s privileges and immunities as a citizen of the United States under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that there was no denial of any constitutional right of the defendant. [See 306 N. Y. 294.]